Citation Nr: 1748968	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for arthritis of the thoracolumbar spine to include thoracolumbar strain status post lumbar laminectomy (claimed as lower back). 

2.  Entitlement to a separate compensable rating for left lower extremity lumbar radiculopathy.

3.  Entitlement to a separate compensable rating for right lower extremity lumbar radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.

5.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder arthritis (claimed as right arm). 

6.  Entitlement to an initial compensable disability rating for service-connected thrombophlebitis. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his sister


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

In the December 2011 rating decision, the RO awarded service connection for arthritis of the thoracolumbar spine to include thoracolumbar strain status post lumbar laminectomy (claimed as lower back) and assigned an initial 20 percent rating, effective August 21, 2011.  The Veteran timely disagreed with the initial rating assigned. 

In October 2016, the Veteran, along with his mother and sister, testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in Atlanta, Georgia; a transcript of that hearing is of record.

As regards current characterization of the appeal, the evidence reflects that the Veteran has been unemployed since he left service in August 2011.  He has contended that he is unable to secure and follow substantially gainful employment due to his service-connected disabilities, and he submitted a formal claim for a TDIU (VA Form 21-8940) in November 2016.  Entitlement to a TDIU may be an element of an appeal for a higher initial rating or a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The issues of entitlement to an initial disability rating in excess of 10 percent for right shoulder arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's arthritis of the thoracolumbar spine more nearly approximated flexion limited to 30 degrees or less, but the preponderance of the evidence reflects that symptoms did not more nearly approximate ankylosis or incapacitating episodes. 

2.  Beginning December 13, 2016, the Veteran has had left lower extremity lumbar radiculopathy approximating moderate incomplete paralysis of the sciatic nerve.  

3.  Beginning December 13, 2016, the Veteran has had right lower extremity lumbar radiculopathy approximating moderate incomplete paralysis of the sciatic nerve. 

4.  The Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; symptoms have not more nearly approximated predominant diastolic blood pressure of 110 or more, or a predominant systolic blood pressure of 200 or more. 

5.  The Veteran's service-connected thrombophlebitis is largely asymptomatic and is not manifested by intermittent edema of extremity or aching and fatigue of the extremity or persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, for arthritis of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016). 

2.  The criteria for a separate compensable rating of 20 percent, but no greater, for left lower extremity lumbar radiculopathy, beginning December 13, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016). 

3.  The criteria for a separate compensable rating of 20 percent, but no greater, for right lower extremity lumbar radiculopathy, beginning December 13, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016). 

4.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2016). 

5.  The criteria for an initial compensable disability rating for thrombophlebitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7121 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in a September 2011 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in October 2011, March 2016, and December 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  The Board notes that although the October 2011, March 2016, and December 2016 VA examinations did not discuss the degree of additional limitation of motion due to pain or during flare-ups, by granting a 40 percent rating for the Veteran's back disability for the entirety of the appeal period, the Board has remedied this deficiency because a higher rating requires ankylosis and is not contingent on range of motion findings.  A remand for an addendum medical opinion to attempt to clarify the October 2011, March 2016, and December 2016 range of motion findings is therefore not required. 

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim. 

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lumbar Spine

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

An October 2011 VA examination report reflects pain located across the entire lower back.  The Veteran reported stiffness that caused numbness to both legs with constant back pain, which is prolonged by laying and sitting.  The Veteran did not report any flare-ups of his thoracolumbar spine.  Range of motion was flexion to 45 degrees with pain also starting at 45 degrees, extension to 15 degrees with pain also starting at 15 degrees; right and left lateral flexion to 15 degrees and rotation to 20 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions due to complaint of lower back pain with guarding.  Functional loss was noted with pain on movement listed as a contributing factor.  Guarding and muscle spasm of the thoracolumbar spine was found to be present but the examiner indicated that it did not result in abnormal gait or spinal contour.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine such as bowel or bladder problems.  The Veteran was noted to have intervertebral disc syndrome (IVDS), however, the Veteran did not have any incapacitating episodes over the past 12 months.  The Veteran denied using any assistive devices.  Arthritis was documented through imaging studies of the thoracolumbar spine.  The examiner noted that the Veteran's thoracolumbar spine did not impact his ability to work. 

In March 2016, the Veteran underwent another VA examination.  A diagnosis of degenerative arthritis of the spine was noted.  The Veteran reported that he noted an onset of back pain in 2007 while moving equipment onboard USS Roosevelt during active duty service.  The Veteran did not report flare-ups of the thoracolumbar spine.  He also did not report that he had functional loss/impairment.

Upon examination, initial range of motion measurements was abnormal.  The Veteran's forward flexion was at 80 degrees.  His extension was at 30 degrees and bilateral flexion was at 30 degrees.  His bilateral rotation was at 30 degrees.  The examiner noted that the range of motion itself did not contribute to functional loss.  The Veteran exhibited pain on range of motion during forward flexion.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after the repetitions.  The Veteran did have guarding or muscle spasm of the thoracolumbar spine but muscle spasm, localized tenderness, and guarding did not result in abnormal gain or abnormal spinal contour.  All of the Veteran's muscle strength tested as normal and no atrophy was noted.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and no intervertebral disc syndrome (IVDS).  The Veteran did not use any assistive devices as a normal mode of locomotion.  No functional impact on the Veteran's ability to work was noted. 

In December 2016, the Veteran underwent another VA examination.  A diagnosis of degenerative arthritis of the spine and lumbosacral strain was noted.  The Veteran reported that imaging testing in 2011 revealed lumbar arthritis and that he was operated on for bulging discs in 2011 and that since the surgery, he has had worsening constant and sharp pain in his lower back.  The Veteran reported that he does not have flare-ups of the thoracolumbar spine.  He reported functional loss of the thoracolumbar spine and described that he cannot bend or squat and has to get up and down a lot to relieve some back discomfort and that he is unable to perform strenuous activities or sports. 

Upon examination, initial range of motion measurements was abnormal.  The Veteran's forward flexion was at 30 degrees.  His extension was at 5 degrees and bilateral flexion was at 10 degrees.  His bilateral rotation was at 10 degrees.  The examiner noted that the range of motion itself contributed to functional loss and the Veteran cannot position himself for lifting, carrying, or for work related angles.  The Veteran exhibited pain on range of motion during forward flexion, extension, bilateral flexion, and bilateral rotation.  Objective evidence of localized tenderness or pain on palpation was noted.  The Veteran described the pain as severe and located on paraspinal muscles and midline vertebral spine and noted that the pain was directly lumbar arthritis and degenerative disc disease.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after the repetitions.  The Veteran did have guarding or muscle spasm of the thoracolumbar spine but muscle spasm, localized tenderness, and guarding did result in abnormal gain or abnormal spinal contour.  On Veteran's muscle strength testing, the Veteran had active movement against resistance on hip flexion, ankle dorsiflexion, knee extension, and great toe extension, and normal strength on ankle plantar extension as normal and no atrophy was noted.  The Veteran did have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had constant pain that was moderate, intermittent pain that was severe, moderate paresthesia, and moderate numbness.  There was no ankylosis of the spine.  The Veteran did have IVDS but did not have any acute signs or symptoms due to IVDS that required bed rest or treatment prescribed by a physician in the past 12 months.  The Veteran did use a brace as an assistive device when his back is really painful.  Functional impact on the Veteran's ability to work was noted, specifically that the Veteran is unable to stoop, bend, squat to lift or get to a position to work and that the Veteran was unable to perform strenuous physical activity, unable to reach overhead, and unable to twist the lower back for positioning.  

The Board finds that throughout the appeal period, the Veteran's lumbar spine degenerative changes symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, DC 5242.  The evidence reflects back pain, stiffness, weakness, and limitation of motion.  Specifically, the December 2016 physical examination revealed the Veteran's limitations to stoop, bend, squat, reach overhead, or perform strenuous activities.  The December 2016 VA examiner found that the Veteran experienced functional loss and functional impairment, to include, pain on movement and weakness.  In order to warrant a 40 percent rating under the general rating formula, symptoms must more nearly approximate flexion to 30 degrees or less.  Here, flexion was to 30 degrees on range of motion testing on the December 2016 VA examination, there was objective evidence of pain following repetitive motion, and consistent evidence of additional functional limitation due to pain and weakness throughout the appeal period.  Additionally, the October 2011 physical examination revealed range of motion was flexion to 45 degrees.  As the Veteran's October 2011 range of motion was flexion to 45 degrees, which is between 60 and 30 degrees, and December 2016 range of motion was flexion to 30 degrees, the Board finds that the evidence, including that relating to flare-ups, is approximately evenly balanced as to whether the symptoms more nearly approximate the flexion to 30 degrees or less warranting an initial 40 percent rating under the general rating formula throughout the entire appeal period.

In order to warrant an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative changes, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Here, neither VA treatment notes nor VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine for the appeal period.  There is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The medical findings contain specific notations, which indicated that there was no ankylosis.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. §§ 4.40 and 4.45 are not for consideration for the appeal period. 

As to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the record reflects that the lower radicular nerve groups of the Veteran's bilateral lower extremities are affected by his low back disability, the Board will apply the corresponding Diagnostic Code to afford him separate neurological evaluations.  In this capacity, the author of the December 2016 DBQ described the Veteran's constant pain, paresthesias, and numbness as moderate in both lower extremities and intermittent pain as severe in both lower extremities.  Thus, the Board finds that separate 20 percent ratings are warranted under 38 C.F.R. § 4.124a, DC 8520, regarding the sciatic nerve.  This rating is appropriate for "moderate" impairment of the sciatic nerve.  The Board also finds that higher evaluations under this DC are not warranted.  To that end, a 40 percent requires moderately severe incomplete paralysis of the sciatic nerve, which is not shown by the evidence.  The ratings are effective December 13, 2016, the date of the DBQ.  That is the first evidence of diagnosed radiculopathy associated with the Veteran's low back disability.  Although the record contains intermittent reports of radiating pain in the bilateral lower extremities prior to this date, all corresponding physical examinations did not result in a diagnosed neurological disabilities.  In this regard, radiating pain, in the absence of associated objective neurologic abnormalities, is specifically contemplated in the criteria for ratings under the general rating formula.  The evidence does not reflect any other associated objective neurologic abnormalities. 

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 40 percent, but no higher, is warranted for the Veteran's lumbar spine arthritis of the thoracolumbar spine.  Additionally, separate 20 percent ratings for bilateral lower extremity neuropathy, beginning December 13, 2016 are warranted.  As the preponderance of the evidence is against assignment of any higher or separate rating, the benefit-of-the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Hypertension

The Veteran's hypertension has been assigned a 10 percent rating under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104. 

As described above, the Veteran's service-connected hypertension was assigned a 10 percent evaluation under DC 7101.  The Board finds that a higher initial disability rating is not warranted. 

Service treatment records reveal elevated blood pressure readings in 2007 and the Veteran was diagnosed with hypertension after blood pressure readings over multiple days in April 2009.  The Veteran's blood pressure at a February 2011 was 130/80.  At separation from active duty service, the Veteran's blood pressure reading was 140/93 in June 2011. 

The Veteran was afforded a VA examination in October 2011.  He reported that his blood pressure is high every time it is checked but that he has never been put on medication.  Blood pressure readings of 142/86, 150/109, and 144/101 were indicated.  No functional impact was noted.  

The Veteran was afforded another VA examination in March 2016.  It was noted that the Veteran's treatment plan included taking Lisinopril 20mg as continuous medication for hypertension.  Blood pressure readings of 150/82, 147/92, and 145/89 were indicated.  No functional impact was noted.  

In sum, the evidence of record does not demonstrate any findings of diastolic pressure of 110 or more, or systolic pressure of 200 or more; as such, the criteria for a 20 percent rating, or higher, are not met at any time during the appeal period.  Thus, for the reasons stated above, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met or approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Thrombophlebitis

The Veteran was granted service connection for thrombophlebitis by a December 2011 rating decision where a noncompensable disability rating was assigned, effective August 21, 2011. 

The Veteran's service-connected thrombophlebitis is evaluated under Diagnostic Code 7121 pertaining to post-phlebitic syndrome.  Under such rating criteria, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.  These criteria are successive and cumulative.  As such, to establish entitlement to a higher rating, the Veteran must have all of the symptoms listed for the rating criteria.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (holding that the use of the conjunctive "and" means that all successive and cumulative elements of a higher rating must be met in order to warrant that rating).

In an October 2007 VA examination, the Veteran reported that during active duty in 2007, he had a blood clot in his right arm, which led to the right arm being swollen to twice its normal size.  The Veteran further reported that the blood clot was surgically removed and that he had no further incidents of blood clot since 2007.  The Veteran denied any swelling to the left upper extremity or bilateral extremity at the time of the examination.  The examiner noted that the Veteran did not have arteriovenous (AV) fistula, angioneurtoic edema, or erythromelalgia.  The examiner concluded that there was no signs or symptoms of clot formation noted on examination. 

In a March 2016 VA examination, the Veteran reported that he is currently not being treated for thrombophlebitis.  The examiner noted that the Veteran did not have varicose veins or post-phlebitic syndrome of any etiology.  The examiner further noted that the Veteran does not have any scars related to thrombophlebitis and that the Veteran did not have arteriovenous (AV) fistula, angioneurtoic edema, or erythromelalgia.

In sum, the evidence of record does not demonstrate intermittent edema of extremity or persistent edema; as such the criteria for a 10 percent rating and for a 20 percent rating, or higher, are not met at any time during the appeal period.  Thus, for the reasons stated above, the criteria for an initial compensable disability rating for the Veteran's service-connected thrombophlebitis have not been met or approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to an initial disability rating of 40 percent, but not higher, for arthritis of the thoracolumbar spine to include thoracolumbar strain status post lumbar laminectomy (claimed as lower back), is granted.

A 20 percent rating for left lower extremity lumbar radiculopathy, beginning December 13, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

A 20 percent rating for right lower extremity lumbar radiculopathy, beginning December 13, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for service-connected hypertension is denied. 

Entitlement to an initial compensable rating for service-connected thrombophlebitis is denied.


REMAND

The Veteran was last afforded a VA examination in March 2016 to assess the severity of his service-connected right shoulder arthritis. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

Importantly, the March 2016 VA examination did not include joint testing for pain on passive motion or nonweight-bearing. 

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right shoulder arthritis, to include pertinent findings pursuant to Correia.

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the remaining issue on appeal.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Adjudication of the Veteran's TDIU claim must therefore be deferred.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2016.  All such available documents should be associated with the claims file

2.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right shoulder arthritis.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right shoulder, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right shoulder joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


